Fourth Court of Appeals
                                San Antonio, Texas
                                     October 8, 2018

                                   No. 04-18-00497-CV

               Satbir S. CHHINA, M.D. and Alejandro Gonzalez, Jr., FNP-C,
                                      Appellants

                                            v.

Luz Del Carmen RODRIGUEZ and Victor Velazquez, Individually and as Representative of the
                       Estate of Rigo Velazquez, Deceased,
                                    Appellees

                 From the 49th Judicial District Court, Webb County, Texas
                           Trial Court No. 2017CVA002662D1
                        Honorable Jose A. Lopez, Judge Presiding


                                     ORDER
    The appellees’ unopposed motion for extension of time to file brief is hereby
GARNTED. Time is extended to October 29, 2018.


                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of October, 2018.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court